Opinion issued May 31, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00055-CV
———————————
HARRIS
COUNTY, THE HARRIS COUNTY EDUCATION DEPARTMENT, THE PORT OF HOUSTON AUTHORITY
OF HARRIS COUNTY, THE HARRIS COUNTY FLOOD CONTROL DISTRICT, THE HARRIS COUNTY
HOSPITAL DISTRICT, THE HOUSTON INDEPENDENT SCHOOL DISTRICT, THE CITY OF
HOUSTON, AND HOUSTON COMMUNITY COLLEGE SYSTEM, Appellants
V.
BETTYE M. SHEPPARD, INDIVIDUALLY AND
AS THE SOLE HEIR TO THELMA SLUSHER ALEO AND PETER G. ALEO, Appellee

 

 
On Appeal from the 152nd District Court
Harris County, Texas

Trial Court Cause No. 2004-54234
 

MEMORANDUM OPINION
On May 11, 2012, appellants Harris County, the
Harris County Education Department, the Port of Houston Authority of Harris
County, the Harris County Flood Control District, the Harris County Hospital
District, the Houston Independent School District, and the City of Houston filed
an unopposed motion to dismiss the appeal. 
On May 17, 2012, appellant Houston Community College System filed an
unopposed motion to dismiss the appeal. 
No opinion has issued. 
Accordingly, we grant the motion and dismiss the appeal.  See Tex. R. App. P.
42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Higley, Sharp, and Huddle.